PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/990,735
Filing Date: 28 May 2018
Appellant(s): Odom, James, M.



__________________
Michael O. Scheinberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 11-17 and 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 17 recite the limitations of “determining …a set of real-world players….”, “determining…a value for each of the real-world players…”, “determining a salary cap…”, “randomly assigning…real-world players to a team roster…”, and “determining…whether the combined value of the real-world players assigned to the active roster exceeds the salary cap” which represent mental process judgements whereby data for the fantasy competition is evaluated and judgements and decisions made according to the composition of that data. Although many of these limitations recite where they are performed “by the exchange” simply reciting performance by generic computer components does not preclude the claim from reciting an abstract 
Dependent claims 2-6, 8, 11-16 and 39-40 provide additional abstract details or recite additional abstract idea in the form of methods of organizing human activity in trades or wagers and thus themselves fail to integrate the judicial exception into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of an online computer with a processor and memory for performing selection and determination steps quickly amounts to no more than general recitation of routine, well-known, and generic computer functionality. The courts have recognized that functions such as “receiving or transmitting data over a network” (See buySAFE, Inc. v. Google, Inc.), Electronic Recordkeeping (See Alice Corp) and Performing repetitive calculations (See Bancorp Services v. Sun Life) represent routine and generic computer functionality. Further, with regard to recitation of “a circuit that generates random numbers, not pseudo random numbers” the use of an electronic circuit for generating random numbers with games involving wagering activity is well-known, routine and conventional activity in the art. See, for example, Merati, US 2016/0101347 Par. 69 which teaches “RNG 510 comprises any well-known random number generation hardware/firmware device to generate random or pseudo-random numbers for processor 502 to use to generate random game values appropriate for the type of game being played” and Walker et al., US 2008/0318656 Par. 154 which teaches “The random number generator 212 may be provided in accordance with conventional practices in association with the processor 200 to generate random or pseudo-random numbers by which game outcomes may be determined.” See also Walker et al., US 2007/0097934 Par. 72 “In general, the random numbers described herein may be generated by a true random number generator or a pseudo random number generator (provided the bit length and randomness of the random number is sufficient). Furthermore, the random numbers may be generated using either software- or hardware-based mechanisms, using well-known algorithms.”
Further, Dependent claims 2-6, 8, 11-16 and 39-40 provide additional abstract details or recite additional abstract ideas in the form of methods of organizing human activity in trades or wagers and thus themselves fail to add significantly more than the abstract idea.

(2) Response to Argument
The invention of Claims 1 and 17 is a system for providing a particular style of fantasy sports competition, such as fantasy football, via an online computer, referred to as a “computer-implemented exchange.” This computer performs a series of steps related to formation of a fantasy football team, determining possible players, assigning particular players to a roster, determining a salary cap, randomly assigning the players to a team roster, performing a draft of remaining players, receiving a team roster, comparing the assigned players to the “salary cap” and performing a fantasy competition. These steps are performed in order to facilitate users participating in a fantasy football style competition.
The claims have been rejected as reciting a Judicial Exception in the form of an abstract idea where the abstract idea recited include a mental process (A series of judgements and determinations about the fantasy game roster as outlined above) and certain methods of organizing human activity (bankrolling, trades, and wagers by the exchange). In the examiner’s opinion this abstract idea is not integrated into a practical application, nor do the claims as a whole recite significantly more than the abstract idea because the recitation of the exchange is little more than instructions to use a general purpose computer as a tool in order to implement the abstract idea. Nor does such high-level recitation of an exchange add significantly more than the abstract idea. Mere recitation that a limitation that is an abstract idea is to be performed by a computer or adding recitation of insignificant extra solution activity to the judicial exception is not sufficient to establish that the recited judicial exception is integration into a practical application, or where the claims as a whole recite significantly more than the abstract idea. In the examiner’s opinion the claimed limitations represent the kind of mental judgements that a human could do with their mind or with pen and paper. Merely stating that the steps are to be performed “by the exchange” neither eliminates the recitation of an abstract mental process nor serves to integrate the abstract idea into a practical application under step 2A, nor does it represent recitation of “significantly more” than the abstract idea under step 2B. Further recited abstract elements also represent the abstract steps for rules of a wagering game which constitutes certain methods of organizing human activity. 
Appellant amended the abstract step of randomly assigning players to a team roster to further recite:
“Randomly assigning, by the exchange, using a circuit that generates random numbers, not pseudorandom numbers, real world players…”
Examiner considers the limitation “using a circuit that generates random, not pseudo random numbers” to represent extra-solution activity, that likewise fails to integrate the abstract idea into a practical application. Examiner notes that appellant’s specification provides essentially no detail regarding these circuits and discloses them only generically at a high level. Further, appellant’s specification itself teaches the suitability of both random or pseudo-random numbers in Par. 41, suggesting the particular randomization used amounts to extra-solution activity. This limitation appears to be little more than insignificant extra solution activity included as a drafting effort in order to monopolize the abstract idea. The entirety of appellant’s disclosure with regard generating random numbers consists of, from Par. 41:
“Examples of input device 416 can also include an electronic number generating device for generating random numbers or pseudorandom numbers to be used where randomization is needed, such as randomly assigning real-world players to a team roster associated with a participant of a fantasy competition and randomly assigning one or more real-world players to a taxi squad associated with a participant of a fantasy competition. The number generator can comprise a hardware device connected to computer system 400, such as a universal serial bus (USB) dongle containing a circuit that generates random numbers or pseudorandom numbers.”
As a result, In the examiner’s opinion the particular form of randomization seems to be merely insignificant extra-solution activity, not critical to the invention. Simply reciting a circuit for generating “pseudo-random or random” numbers at a high level of generality without any additional detail or specificity with regard to the manner of number generation suggests this limitation is not indicative of integration into a practical application. They do not appear to be a feature of the appellant’s invention but rather merely a listing of possible mechanisms by which the abstract idea is to be implemented.
With regard to Step 2B, these additional elements represent routine and conventional computer functionality as described above court cases and in the multiple references cited by the examiner including those in the gaming arts. For example, Merati, US 2016/0101347 Par. 69 teaches 
“RNG 510 comprises any well-known random number generation hardware/firmware device to generate random or pseudo-random numbers for processor 502 to use to generate random game values appropriate for the type of game being played”
 and Walker et al., US 2008/0318656 Par. 154 teaches 
“The random number generator 212 may be provided in accordance with conventional practices in association with the processor 200 to generate random or pseudo-random numbers by which game outcomes may be determined.” 
And final Walker et al., US 2007/0097934 Par. 72 teaches 
“In general, the random numbers described herein may be generated by a true random number generator or a pseudo random number generator (provided the bit length and randomness of the random number is sufficient). Furthermore, the random numbers may be generated using either software- or hardware-based mechanisms, using well-known algorithms.”
That both random and pseudorandom numbers generated by software or circuits are well known, routine and generic computer activity, suggests that this limitation fails to add significantly more than the abstract idea. Further, these references suggest that both random and pseudo-random numbers are suitable for use in wagering games.
	With regard to appellant’s arguments regarding extra solution activity. In the examiners opinion the step of randomly assigning players constitutes an abstract idea. Examiner is not contending that it is unnecessary to randomly assign the players, merely that this aspect is part of the recited abstract idea of the steps of the fantasy sports competition. It is the additional step of “using a circuit that generates random numbers, not pseudorandom numbers” that the examiner considers extra solution activity. As described above, appellant’s own disclosure suggests that both random and pseudo-random numbers are suitable, and the references cited by the examiner above likewise suggest that either are well-known and suitable for gaming. The recited steps of the fantasy competition would operate just as well and remain workable without “using a circuit that generates random numbers, not pseudorandom numbers” to randomize the player assignments. As such, limitation amounts to extra-solution activity in the examiner’s opinion.
	Regarding appellant’s arguments that the claims are directed to a special purpose machine, Examiner disagrees. The elements of “using a circuit that generates random numbers, not pseudorandom numbers” appears to be adding insignificant extra-solution activation to the judication exception and as such are not indicative of integration into a practical application and further be not represent applying the judicial exception with, or by use of, a particular machine. As mentioned above, appellant’s disclosure suggest that the particular form of the random number generation are not critical and various forms of random-number generation can be used. Further, regarding arguments about the vulnerabilities of pseudo-random numbers, such information or rationale does not appear anywhere in appellant’s own disclosure and as described above in Par. 41 does not appear critical to appellant’s own invention. There may exist an application where a particular non-pseudorandom circuit for random number generating is in fact critical to operation and thus does not represent extra-solution activity. However, appellant’s own disclosure suggests that this is not the case here. As such, this extra-solution activity does not represent applying the judicial exception by a particular machine.
	Finally, regarding appellant’s argument that the human mind cannot generate random numbers, examiner disagrees. There are algorithms for generating random numbers, typically pseudo-random numbers, that can be performed by a human using nothing more than pen and paper as a memory aid when while mentally the mathematics involved. Typically, these involve multiplication, addition and modulus operations on numbers and using a particular digit of the resulting numbers as random values. As such, the step of “randomly assigning” can reasonable constitute a mental step in the examiner’s opinion.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        February 19th, 2022

Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715     
                                                                                                                                                                                                   /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.